Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 1 of 13




                      Exhibit 1
                              Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 2 of 13


                                                                   All PMs - Status
PM Measure                                           Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Each ASPC will maintain, at a minimum,
1
     one RN onsite 24/7, 7 days/week.

     Each ASPC will maintain, at a minimum,
     one Medical Provider (not to include a
2
     dentist) onsite during regular business
     hours and on‑call at all other times.
     Dental staffing will be maintained at current
3
     contract levels – 30 dentists.
     Infirmary staffing will be maintained with a
     minimum staffing level of 2 RNs on duty in
     the infirmary at all times at Tucson &
4
     Florence infirmaries and a minimum of one
     RN on duty in the infirmary at all times at
     Perryville and Lewis infirmaries

     Medical Records will be accurate,
     chronologically maintained, and scanned or
5    filed in the patient’s chart within two
     business days, with all documents filed in
     their designated location.
     Provider orders will be noted daily with
6    time, date, and name of person taking the
     orders off.                                       T       T        T          T   T      T       T      T       T       T
     Medical record entries will be legible, and
7    complete with time, name stamp and
     signature present.                                T       T        T          T   T      T       T      T       T       T
     Nursing protocols/NETS will be utilized by
8
     nurses for sick call.
     SOAPE format will be utilized in the
9
     medical record for encounters.                    T       T        T          T   T      T       T      T       T       T
     Each patient’s medical record will include
10
     an up‑to‑date Master Problem list.
                                                       T       T        T          T   T      T       T      T       T       T




                                                                    Page 1 of 12
                              Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 3 of 13


                                                                    All PMs - Status
PM Measure                                            Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Newly prescribed provider-ordered
     formulary medications will be provided to
11   the inmate within 2 business days after
     prescribed, or on the same day, if
     prescribed STAT.
     Medical record will contain documentation
12
     of [pharmacy] refusals or “no shows.”
                                                        T       T        T          T   T      T       T      T       T       T
     Chronic care and psychotropic medication
     renewals will be completed in a manner
13
     such that there is no interruption or lapse in
     medication.
     Any refill for a chronic care or psychotropic
     medication that is requested by a prisoner
     between three and seven business days
14
     prior to the prescription running out will be
     completed in a manner such that there is
     no interruption or lapse in medication.

     Inmates who refuse prescribed medication
15   (or no show) will be counseled by a QHCP
     after three consecutive refusals.
     Perpetual inventory medication logs will be
16
     maintained on each yard.                           T       T        T          T   T      T       T      T       T       T
     The Medication Administration Record
17   (MAR) will reflect dose, frequency, start
     date and nurse’s signature.                        T       T        T          T   T      T       T      T       T       T
     Daily delivery manifests will be kept in
     binders located in medication rooms on
18
     each yard/complex and will be reviewed
     and initialed daily by an LPN or RN.               T       T        T          T   T      T       T      T       T       T
     Perpetual inventory medications will be
19
     signed off on the Inmate’s individual MAR.
                                                        T       T        T          T   T      T       T      T       T       T
     Medical AIMs entries are accurately
20   completed within 3 business days from the
     entry in the medical record.                       T       T        T          T   T      T       T      T       T       T


                                                                     Page 2 of 12
                             Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 4 of 13


                                                                  All PMs - Status
PM Measure                                          Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Inmates who are paroled or released from
     ASPCs will receive a 30‑day supply of all
21
     medications currently prescribed by the
     ADC contracted vendor.

     Non-formulary requests are reviewed and
     approved, disapproved, or designated for
22
     an alternate treatment plan (ATP) within
     two business days of the prescriber’s order.
     Automated External Defibrillators (AEDs)
23   will be maintained and readily accessible to
     Health Care Staff.
     Emergency medical response bags are
24   checked daily, inventoried monthly, and
     contain all required essential items.
     A first responder trained in Basic Life
25   Support responds and adequately provides
     care within three minutes of an emergency.
     Responses to health care grievances will
     be completed within 15 working days of
26
     receipt (by health care staff) of the
     grievance.
     Each ASPC facility will conduct monthly
27   CQI meetings, in accordance with NCCHC
     Standard P‑A‑06
     Every medical provider will undergo peer
28   reviews annually with reviews and
     recommended actions documented.                  T       T        T          T   T      T       T      T       T       T
     Each ASPC facility Director of Nursing or
     designee will conduct and document annual
29   clinical performance reviews of nursing
     staff as recommended by NCCHC standard
     P‑C‑02.                                          T       T        T          T   T      T       T      T       T       T
     The initial mortality review of an inmate’s
30   death will be completed within 10 working
     days of death.


                                                                   Page 3 of 12
                              Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 5 of 13


                                                                   All PMs - Status
PM Measure                                           Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Mortality reviews will identify and refer
     deficiencies to appropriate managers and
31
     supervisors, including CQI committee, and
     corrective action will be taken.

     A final independent clinical mortality review
     will be completed by the Health Services
32   Contract Monitoring Bureau for all
     mortalities within 10 business days of
     receipt of the medical examiner’s findings.
     All inmates will receive a health screening
33   by an LPN or RN within one day of arrival at
     the intake facility.                              T                T          T                  T              T       T
     A physical examination including a history
     will be completed by a Medical Provider
34   (not a dentist) by the end of the second full
     day of an intake inmate’s arrival at the
     intake facility.                                  T                T          T                  T              T       T
     All inmate medications (KOP and DOT) will
     be transferred with and provided to the
35
     inmate or otherwise provided at the
     receiving prison without interruption.
     A LPN or RN will screen HNRs within 24
36
     hours of receipt.
     Sick call inmates will be seen by an RN
     within 24 hours after an HNR is received (or
37   immediately if identified with an emergent
     need, or on the same day if identified as
     having an urgent need).
     Vital signs, to include weight, will be
     checked and documented in the medical
38
     record each time an inmate is seen during
     sick call.                                        T       T        T          T   T      T       T      T       T       T




                                                                    Page 4 of 12
                             Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 6 of 13


                                                                  All PMs - Status
PM Measure                                           Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Routine provider referrals will be addressed
     by a Medical Provider and referrals
39   requiring a scheduled provider appointment
     will be seen within fourteen calendar days
     of the referral.
     Urgent provider referrals are seen by a
40   Medical Provider within 24 hours of the
     referral.
     Emergent provider referrals are seen
41
     immediately by a Medical Provider.
     A follow-up sick call encounter will occur
42   within the time frame specified by the
     Medical or Mental Health Provider.
     Inmates returning from an inpatient hospital
     stay or ER transport will be returned to the
43
     medical unit and be assessed by a RN or
     LPN on duty there.

     Inmates returning from an inpatient hospital
     stay or ER transport with discharge
     recommendations from the hospital shall
44
     have the hospital’s treatment
     recommendations reviewed and acted
     upon by a medical provider within 24 hours.

     On-site diagnostic services will be provided
45   the same day if ordered STAT or urgent, or
     within 14 calendar days if routine

     A Medical Provider will review the
     diagnostic report, including pathology
46   reports, and act upon reports with abnormal
     values within five calendar days of receiving
     the report at the prison.




                                                                   Page 5 of 12
                              Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 7 of 13


                                                                  All PMs - Status
PM Measure                                           Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     A Medical Provider will communicate the
     results of the diagnostic study to the inmate
47
     upon request and within seven calendar
     days of the date of the request.

     Documentation, including the reason(s) for
     the denial, of Utilization Management
     denials of requests for specialty services
48
     will be sent to the requesting Provider in
     writing within fourteen calendar days, and
     placed in the patient’s medical record.


     Patients for whom a provider’s request for
     specialty services is denied are told of the
     denial by a Medical Provider at the patient’s
49   next scheduled appointment, no more than
     30 days after the denial, and the Provider
     documents in the patient’s medical record
     the Provider’s follow-up to the denial.

     Urgent specialty consultations and urgent
     specialty diagnostic services will be
50   scheduled and completed within 30
     calendar days of the consultation being
     requested by the provider.
     Routine specialty consultations will be
     scheduled and completed within 60
51
     calendar days of the consultation being
     requested by the provider.
     Specialty consultation reports will be
52   reviewed and acted on by a Provider within
     seven calendar days of receiving the report.




                                                                   Page 6 of 12
                              Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 8 of 13


                                                                  All PMs - Status
PM Measure                                          Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Treatment plans will be developed and
     documented in the medical record by a
53   provider within 30 calendar days of
     identification that the inmate has a chronic
     disease.
     Chronic disease inmates will be seen by
     the provider as specified in the inmate’s
54   treatment plan, no less than every 180 days
     unless the provider documents a reason
     why a longer time frame can be in place.
                                                      T       T        T          T   T      T       T      T       T       T
     Disease management guidelines will be
55
     implemented for chronic diseases.
     Inmates with a chronic disease will be
     provided education about their
56
     condition/disease which will be documented
     in the medical record.                           T       T        T          T   T      T       T      T       T       T
     A Medical Provider will order prenatal
     vitamins and diet for a pregnant inmate at
57
     the inmate’s initial intake physical
     examination.                                     T       T        T          T                  T      T       T       T
     Results of an inmate’s prenatal screening
58   tests will be documented in the medical
     record.                                          T       T        T          T                  T      T       T       T
     Inmates will be screened for TB on an
59
     annual basis.
     All female inmates ages 21 to 65 will be
     offered a Pap smear at the inmate’s initial
60   intake physical examination, and every 36
     months thereafter unless more frequent
     screening is clinically recommended.
                                                      T       T        T          T                  T      T       T       T
     All female inmates ages 21 to 65 will be
     offered a Pap smear every 36 months after
61
     initial intake, unless more frequent
     screening is clinically recommended.             T       T        T          T   T      T       T      T       T       T
     All prisoners are screened for tuberculosis
62
     upon intake.                                     T                T          T                  T              T       T


                                                                   Page 7 of 12
                              Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 9 of 13


                                                                  All PMs - Status
PM Measure                                          Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     In an IPC, an initial health assessment will
63   be completed by a Registered Nurse on the
     date of admission.                               T       T                   T          T       T              T       T
     In an IPC, a Medical Provider evaluation
64   and plan will occur within the next business
     day after admission.                             T       T                   T          T       T              T       T
     In an IPC, a written history and physical
65   examination will be completed by a medical
     provider within 72 hours of admission.
                                                      T       T                   T          T       T              T       T
     In an IPC, a Medical Provider encounters
66
     will occur at a minimum every 72 hours.
                                                      T       T                   T          T       T              T       T
     In an IPC, Registered nurses will conduct
     and document an assessment at least once
67
     every shift. Graveyard shift assessments
     can be welfare checks.
                                                      T       T                   T          T       T              T       T
     In an IPC, Inmate health records will
68   include admission orders and
     documentation of care and treatment given.
                                                      T       T                   T          T       T              T       T
     In an IPC, nursing care plans will be
69   reviewed weekly documented with a date
     and signature.                                   T       T                   T          T       T              T       T
     All IPC patients have properly working call
     buttons, and if not, health care staff
70
     perform and document 30-minute patient
     welfare checks.                                  T       T                   T          T       T              T       T
     Inmates with diagnosed and documented
     diseases or conditions that necessitate a
     special diet will be provided the diet, if
71   clinically indicated. When prescribing the
     special diet, the provider will include the
     type of diet, duration for which it is to be
     provided, and any special instructions.
                                                      T       T        T          T   T      T       T      T       T       T



                                                                   Page 8 of 12
                            Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 10 of 13


                                                                  All PMs - Status
PM Measure                                          Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     Inmates who refuse prescribed diets for
72   more than 3 consecutive days will receive
     follow‑up nutritional counseling by a QHCP.
     All MH-3 minor prisoners shall be seen by a
73   licensed mental health clinician a minimum
     of every 30 days.
     All female prisoners shall be seen by a
     licensed mental health clinician within five
74
     working days of return from a hospital post-
     partum.                                          T       T        T          T          T       T      T       T       T
     A mental health assessment of a prisoner
     during initial intake shall be completed by
75   mental health staff by the end of the
     second full day after the prisoner’s arrival
     into ADC.                                        T                T          T                  T              T       T
     If the initial mental health assessment of a
     prisoner during initial intake is not
     performed by licensed mental health staff,
76
     the prisoner shall be seen by a mental
     health clinician within fourteen days of his
     or her arrival into ADC.                         T                T          T                  T              T       T
     Mental health treatment plans shall be
     updated a minimum of every 90 days for
77   MH-3A, MH-4, and MH-5 prisoners, and a
     minimum of every 12 months for all other
     MH-3 prisoners.
     All mental health treatment plan updates
     shall be done after a face-to-face clinical
78   encounter between the prisoner and the
     mental health provider or mental health
     clinician.
     If a prisoner’s mental health treatment plan
     includes psychotropic medication, the
79   mental health provider shall indicate in
     each progress note that he or she has
     reviewed the treatment plan.                     T       T        T          T   T      T       T      T       T       T



                                                                   Page 9 of 12
                            Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 11 of 13


                                                                 All PMs - Status
PM Measure                                          Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     MH-3A prisoners shall be seen a minimum
80   of every 30 days by a mental health
     clinician.
     MH-3A prisoners who are prescribed
     psychotropic medications shall be seen a
81
     minimum of every 90 days by a mental
     health provider.
     MH-3B prisoners shall be seen a minimum
82   of every 90 days by a mental health
     clinician.
     MH-3B prisoners who are prescribed
     psychotropic medications shall be seen a
     minimum of every 180 days by a mental
     health provider. MH-3B prisoners who are
83   prescribed psychotropic medications for
     psychotic disorders, bipolar disorder, or
     major depression shall be seen by a mental
     health provider a minimum of every 90
     days.
     MH-3C prisoners shall be seen a minimum
84   of every 180 days by a mental health
     provider.
     MH-3D prisoners shall be seen by a mental
85   health provider within 30 days of
     discontinuing medications.
     MH-3D prisoners shall be seen a minimum
     of every 90 days by a mental health
86
     clinician for a minimum of six months after
     discontinuing medication
     MH-4 prisoners shall be seen by a mental
87   health clinician for a 1:1 session a minimum
     of every 30 days.
     MH-4 prisoners who are prescribed
     psychotropic medications shall be seen by
88
     a mental health provider a minimum of
     every 90 days.



                                                                  Page 10 of 12
                             Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 12 of 13


                                                                 All PMs - Status
PM Measure                                          Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
     MH-5 prisoners shall be seen by a mental
89   health clinician for a 1:1 session a minimum
     of every seven days.
     MH-5 prisoners who are prescribed
     psychotropic medications shall be seen by
90
     a mental health provider a minimum of
     every 30 days.
     MH-5 prisoners who are actively psychotic
     or actively suicidal shall be seen by a
91
     mental health clinician or mental health
     provider daily.
     MH-3 and above prisoners who are housed
     in maximum custody shall be seen by a
92
     mental health clinician for a 1:1 or group
     session a minimum of every 30 days.
     Mental health staff (not to include LPNs)
     shall make weekly rounds on all MH-3 and
93
     above prisoners who are housed in
     maximum custody.
     All prisoners on a suicide or mental health
     watch shall be seen daily by a licensed
94
     mental health clinician or, on weekends or
     holidays, by a registered nurse.
     Only licensed mental health staff may
     remove a prisoner from a suicide or mental
     health watch. Any prisoner discontinued
     from a suicide or mental health watch shall
     be seen by a mental health provider,
95   mental health clinician, or psychiatric
     registered nurse between 24 and 72 hours
     after discontinuation, between seven and
     ten days after discontinuation, and between
     21 and 24 days after discontinuation of the
     watch.




                                                                  Page 11 of 12
                               Case 2:12-cv-00601-ROS Document 3565-1 Filed 04/17/20 Page 13 of 13


                                                                     All PMs - Status
PM Measure                                             Douglas Eyman Florence Lewis Perryville Phoenix Safford Tucson Winslow Yuma
      A reentry/discharge plan shall be
      established no later than 30 days prior to
96
      release from ADC for all prisoners who are
      MH-3 or above.                                     T       T        T          T   T      T       T      T       T       T
      A mental health provider treating a prisoner
      via telepsychiatry shall be provided, in
      advance of the telepsychiatry session, the
      prisoner’s intake assessment, most recent
97    mental health treatment plan, laboratory
      reports (if applicable), physician orders,
      problem list, and progress notes from the
      prisoner’s two most recent contacts with a
      mental health provider.

      Mental health HNRs shall be responded to
      within the timeframes set forth in the Mental
98
      Health Technical Manual (MHTM) (rev.
      4/18/14), Chapter 2, Section 5.0.
      [Mental health] peer reviews shall be
99    conducted as set forth in the MHTM (rev.
      4/18/14), Chapter 1, Section 3.0.                  T       T        T          T   T      T       T      T       T       T
      Prisoners on the routine dental care list will
      not be removed from the list if they are
100   seen for urgent care or pain appointments
      that do not resolve their routine care issues
      or needs.
      Dental assistants will take inmate histories
101   and vital signs and dental radiographs (as
      ordered) by the Dentist.                           T       T        T          T   T      T       T      T       T       T
      Routine dental care wait times will be no
102   more than 90 days from the date the HNR
      was received.
      Urgent care wait times, as determined by
      the contracted vendor, shall be no more
103
      than 72 hours from the date the HNR was
      received.



                                                                     Page 12 of 12
